Filed 9/16/13 Image 2000 Multimedia, Inc. v. Quin CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



IMAGE 2000 MULTIMEDIA, INC., et al.,                                D061776

         Plaintiffs and Respondents,

         v.                                                         (Super. Ct. No. 37-2007-0062035-
                                                                     CU-BC-CTL)
YVONNE T. QUIN, as Trustee, etc.,

      Defendant and Appellant.
_____________________________________

YVONNE T. QUIN, as Trustee, etc.,
                                                                   (Super. Ct. No. 37-2008-00033205-
         Plaintiff and Appellant.                                   CL-UD-EC)

         v.

IMAGE 2000 MULTIMEDIA, INC., et al.,

         Defendants and Respondents,


         APPEAL from an order of the Superior Court of San Diego County, William S.

Dato, Judge. Affirmed.

         Law Offices of Robert Lynn, Robert H. Lynn and Kevin R. Yee for Defendant,

Plaintiff and Appellant.
       Maldonado & Markham and William A. Markham for Plaintiffs, Defendants and

Respondents.

       Yvonne T. Quin, trustee of the Joseph Quin Family Trust (Landlord), appeals an

order denying, in part, her request for attorney fees as prevailing party under a lease

containing an attorney fees provision. Quin, in her capacity as trustee, served as the

landlord under the lease. Image 2000 Multimedia, Inc. and El Cajon Grand Cocktail

Lounge (together Lessees) were the lessees under the lease.1 Landlord contends the

superior court abused its discretion by failing to engage in a proper lodestar analysis in

determining the amount of reasonable fees to award Landlord's previous trial counsel,

Slater & Truxaw LLP (Slater).

       Landlord, however, minimizes the unique procedural history of this litigation in

making her arguments. When this matter first proceeded to trial, Lessees prevailed and

were entitled to their attorney fees. The matter involved two issues: whether an option

under the lease was exercised and possession of the leased premises. In their motion for

attorney fees, Lessees asked for $126,854.87. In opposing Lessees' motion, Landlord

characterized Lessees' motion as an example of "the legal profession at its worst" because

Lessees' attorneys requested such an "astounding amount." She expressed outrage at the

"profiteering, abuse, and sheer audacity set forth in the billings of" Lessees' attorneys and

described the subject billings as "shocking and disgusting." In the end, Landlord argued



1       The lease was guaranteed on behalf of the Lessees by Alex Kalogianis and Jason
Kreider. Neither individual is a party to this appeal although both were parties in the
litigation below.
                                              2
that, at most, the superior court should award attorney fees in the amount of $27,045.15

because "[n]othing more is warranted or supportable" for a case comprising a one-day

bench trial.

       The superior court was persuaded by Landlord's arguments and awarded Lessees

$35,000 in attorney fees. Landlord appealed the superior court's judgment against her,

and we reversed the judgment with directions for the superior court to enter judgment in

favor of Landlord on the option issue and to conduct further proceedings on the

possession issue. (See Image 2000 Multimedia, Inc. v. Quin (July 13, 2010, D055719)

[nonpub. opn.].)

       After the case was remanded, Landlord disqualified the previous trial judge and

was assigned to a new court. After further proceedings, Landlord was determined to be

the prevailing party and then moved for attorney fees and costs under the lease in the

amount of $235,276.47. Of the requested amount, $145,739 concerned fees billed by

Slater for pretrial and trial services involving the previous one-day bench trial. The same

bench trial for which Lessees had previously requested $126,854.87 when they were the

prevailing party (prior to the reversal on appeal) and Landlord argued the requested fees

were "astounding," "shocking and disgusting." Yet, now that Landlord was the

prevailing party, she failed to explain why Slater's fees for its pretrial and trial services,

which surpassed the Lessees' requested amount by almost $20,000, were reasonable

considering Landlord's previous arguments. The superior court noted this omission in

awarding Landlord fees of $35,000 for pretrial and trial related tasks. The superior court,

however, awarded Landlord additional fees and costs for posttrial and appellate services

                                               3
in the amount of $89,034.97, resulting in an award of attorney fees and costs of

$124,034.97.

         Landlord only appeals the amount of the attorney fees awarded for Slater's

services. Here, the superior court awarded a total of $47,000 comprised of the $35,000

for pretrial and trial services and $12,000 for posttrial tasks. Because we do not conclude

the superior court abused its discretion, we affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

         This appeal arises from the litigation of two civil cases that were consolidated for

all purposes and tried together in July 2008. The first of these cases was an action for

declaratory relief that Lessees brought, alleging that they were entitled to a judicial

decree that they had properly exercised an option to renew the term of the lease for an

additional five years (the Option Case). The second of these cases was an action for

unlawful detainer that Landlord brought against Lessees, alleging that it was entitled to

summary repossession of the leased premises under the unlawful detainer (the UD

Action).

         The consolidated cases concerned two distinct issues: One, whether Lessees could

exercise their option to renew the lease and had done so in a timely and proper manner;

and, two, whether Lessees had timely obtained the insurance required by the lease. The

Option Case concerned only the option issue. The UD Action concerned both issues.

The cases were consolidated, and the original trial court tried the option issue during the

first part of a one-day bench trial and the insurance issue during the second part of this

trial.

                                               4
       The bench trial lasted a total of six hours, which occurred after the parties

exchanged written discovery, conducted two short depositions (one lasted six hours and

the other only two), and litigated a few pretrial motions. At the bench trial, the trial court

found in favor of the Lessees on the option issue after a three-hour trial in the morning,

ruling from the bench before recessing for lunch. In the afternoon, the trial court heard

the insurance issue. After closing argument, the trial court instructed the parties to brief

two specific issues concerning the insurance matter. The parties complied, after which

the court delivered a judgment in favor of Lessees with a statement of decision.

       After finding in favor of Lessees on all claims, the trial court heard Lessees'

motion for attorney fees and costs, which were permitted under the lease. Lessees

requested $126,854.87 in attorney fees, explaining in their submission that Landlord's

attorneys had purposefully made the litigation far more contentious and complicated than

necessary. In opposition, Landlord denigrated the request as "shocking" and

"disgusting," and claimed it "represent[ed] the legal profession at its worst."

       The Landlord's opposition also provided a comprehensive, point-by-point analysis

of the following matters: (1) the procedures and tasks actually performed in the

consolidated cases; (2) the attorney fees claimed for each procedure and task; and (3) the

reasonable time that Lessees' attorneys should have devoted to each procedure and task

actually performed in the consolidated cases. Landlord addressed the common tasks and

procedures that both sides performed to conduct the litigation. Based on this analysis,

Landlord concluded that the Lessees could not reasonably have incurred more than

$27,045.15 in fees for all of the attorney and paralegal work in question in the

                                              5
consolidated litigation, and that the remaining $99,809.72 of their request must be

attributed to padding, duplicative work, inefficient work, improper overstaffing, and

inappropriate charges for secretarial and clerical work.

       In reply, Lessees provided their own point-by-point analysis of these same

matters, explaining the procedures and tasks that their attorneys had actually performed

in the consolidated cases, the fees that they requested for this work, and why the total fee

request was reasonable on the basis of these matters. Lessees submitted a lodestar

request in support of their motion for attorney fees, after which the parties traded

competing analyses of this lodestar request in light of the billings of the case and the

actual tasks required by the litigation.

       At the hearing of the motion for fees, the original trial court expressly confirmed

that it had reviewed these two competing lodestar analyses and would make its award of

attorney fees on the basis of its conclusions about these analyses taking into account its

understanding of exactly what had happened in the consolidated cases. During the

hearing, Landlord's counsel questioned the trial court's methodology for awarding

$35,000 in attorney fees. In response, the trial court confirmed that it reviewed the

analyses provided by the parties. Although Landlord's counsel stopped short of asking

for an hour-by-hour analysis to determine the lodestar amount, he continued to question

how the court arrived at the final award amount. The trial court responded:

           "I have been the trial court, and the court is well aware of what went
           on in the case since I started on it from day one. And the way I
           arrived at it, I looked at both analyses from both counsel. I will be
           quite honest, I started with your [Landlord's counsel] analysis first. I
           thought it was appropriate. [¶] Again, this is where I think it's the

                                              6
           court's discretion. I thought there should be some additional
           attorney's fees added [to the amount argued by Landlord]. I think
           that was approximately $8,000. For the appellate record, I think that
           would be good. Based on that, I think there should be a little
           additional work added for this case. I think that would withstand
           appellate review."

       After ruling on attorney fees, the original trial court issued a consolidated

judgment, from which the Landlord successfully appealed, persuading this court to

reverse the judgment in the Option Case resulting in the judgment being entered in favor

of Landlord. We then remanded the case to the trial court for further proceedings in the

UD Action, which concerned both the option issue (now resolved in the Landlord's favor)

and the unresolved insurance issue.

       On remand, Landlord disqualified the previous trial court judge, and the case was

reassigned to a new superior court judge. After further proceedings consistent with our

opinion, Landlord became the prevailing party and brought a motion for attorney fees,

seeking $235,276.47 in fees and costs. Of the requested amount, $158,240 was for

Slater's fees, which performed pretrial and trial work during the first trial as well as

limited posttrial work resulting in $12,501 of Slater's total fees. Landlord requested an

upper adjustment of the lodestar because of the difficulty of the litigation, Slater's skill

and attention to the matter, and the success of the litigation. Nevertheless, Landlord

failed to explain in any of her pleadings in support of her motion why Slater's fees were

reasonable in light of her previous severe opposition to the fees Lessees requested when

they were the prevailing party, prior to reversal of that judgment, for the same matter.




                                               7
        In opposing Landlord's motion, Lessees challenged specific fees for certain tasks,

argued that Landlord's attorney fees were increased by her attorneys' litigation tactics,

and sought to exclude fees for bundling and overstaffing. In addition, Lessees

emphasized that Landlord's requested fees were well above the $27,045 Landlord

claimed was appropriate on the original judgment when Lessees were considered the

prevailing party. Landlord failed to address this final argument in her reply.

        During oral argument on Landlord's motion for attorney fees, the superior court

characterized Landlord's previous opposition to Lessees' motion for attorney fees as

consisting of the theme: "No reasonable attorney could spend this much time on this kind

of case." Landlord's counsel did not dispute this characterization. Instead, Landlord's

counsel focused on two points. First, he questioned the lack of any lodestar analysis in

the superior court's tentative ruling. Second, he argued he was not required to explain

why Slater's fees of about $145,000 for pretrial and trial work were reasonable in light of

the previous attack on Lessees' counsel's fees of $127,000 for the same work on the same

case.

        Landlord's counsel focused a large portion of his argument on the absence of a

lodestar analysis in the tentative ruling. Landlord's counsel reminded the superior court

that an earlier attorney fee award between the parties in a related case was reversed by the




                                              8
appellate court because of a failure to conduct a proper lodestar analysis.2 The court

acknowledged this fact, but explained his approach to lodestar:

          "Absolutely. I had forgotten that, but you're absolutely right. So
          yes, I am familiar with that. But I don't read it I guess in the sort of
          inflexible, wooden way that you may be suggesting. I think that it is
          a framework, but I think there are other factors that one looks at.
          And in this case, like I think I said in the tentative, given the
          arguments that were made, focusing on that period of time, dealing
          with the initial litigation and the period up to the trial and judgment
          in that, you could have come back and responded and said you know
          what, there were reasons why it was appropriate for reasonable fees
          on the other side to be 35,000, but in our case for it to be 55 or 75 or
          whatever it is. In other words, we had to do more work than they did
          and here are the circumstances. But there was nothing to my
          understanding, anyway, by way of explanation in that regard. So
          under those circumstances, I thought it was appropriate to use the 35
          for that period of time. I analyzed each of the other periods of time
          and as you note, by and large agreed with you. You made some
          adjustments and I appreciate that you did that and I accepted those."

       Moving on from the lodestar analysis, the superior court emphasized its approach

in determining whether the attorney fees for the pretrial and trial work were reasonable

and Landlord's counsel's failure to address this threshold issue in light of Landlord's

previous opposition to the Lessees' motion for attorney fees:

          "Well no, at least I'm not – I don't think you understood what I was
          saying. What I was saying is having pointed out the argument that
          you made on behalf of your client on the first attorney's fee motion,
          you in reply could have come back and said, you know, 35,000 was
          a reasonable fee for this firm to charge during this period of time for
          the following reasons: However, it was reasonable for our side to
          have charged twice as much during that period or three times or four
          times as much, as it turns out during that period of time for the
          following reasons. And sometimes I understand, [Landlord's


2     See Quin v. El Cajon Grand Cocktail Lounge (Nov. 6, 2008, D052193) [nonpub.
opn.]
                                              9
          counsel], that attorneys on one side of the case can make three times
          as much work for attorneys on the other side of the case because of
          their tactics and so on and so forth. So it is possible to justify it
          under the circumstances; there was nothing to indicate that."

      Landlord's counsel confessed that he struggled in deciding not to address his

previous argument, but reasoned that there was no need to do so because Landlord's

motion for attorney fees concerned Landlord's counsel's fees not Lessees' counsel's fees.

As such, Landlord's counsel concluded his previous analysis was not relevant to the issue

before the court, and he could merely emphasize that the motion for attorney fees

concerned a different law firm with dissimilar billings than Lessees' counsel. The

superior court disagreed:

          "I don't think that would have been sufficient. In other words, again,
          and I don't want to belabor this. I think that it is fair to compare the
          work done by attorneys on one side of the case with attorneys on the
          other. It is not determinative, but it is a factor of comparison that
          one could use. In most cases there is or should be a proportionality
          between the work done on one side [of the] case and on the other
          side. So I think it's a fair comparison to make. I think in response to
          that comparison, which I think is what [Lessees' counsel] did, I think
          you had an obligation to offer an explanation and you didn't offer an
          explanation."

      Ultimately, the superior court granted Landlord's motion for attorney fees, but did

not award the amount Landlord requested for Slater's pretrial and trial work, reasoning:

          "The primary support for [Lessees'] claim of excessive fees comes,
          strangely, from Landlord's opposition to [Lessees'] earlier fee
          motion. In that motion [Lessees] sought prevailing party attorneys'
          fees of approximately $127,000 relating to pretrial and trial
          activities. Attacking this request with great fervor, Landlord's
          counsel characterized it as representing 'the legal profession at its
          worst.' [Citation.] He castigated [Lessees] for 'seek[ing] to recover
          the astounding amount of $126,854.87 for a one-day bench trial.'
          [Citation.] The billings submitted in support of the request were,

                                            10
          according to Landlord, 'shocking and disgusting to anyone in the
          legal profession." [Citation.] It argued that [Lessees] should be
          awarded only $27,000 in fees. [Citation.]

          "Evaluating the motion, Judge Sturgeon largely agreed with
          Landlord, awarding only $35,000 or less than 30 percent of what
          was requested. [Citation.] The trial judge's views are particularly
          significant since it was he who observed first hand and in context the
          performance of the legal services at issue. It is largely for this
          reason that the reasonableness of the claimed attorneys' fees is
          committed to the trial court's sound discretion. (See Serrano v.
          Priest (1977) 20 Cal.3d 25, 49; Excelsior Union High School Dist. v.
          Lautrup (1969) 269 Cal.App.2d 434, 448.) It is difficult to see how
          having successfully argued that $127,000 was far too much for
          [Lessees'] counsel, Landlord can now maintain that $145,000 is just
          right for its legal fees incurred during the same period of time.
          Certainly he makes no attempt to offer an explanation.

          "Accordingly, based on Landlord's arguments as accepted by Judge
          Sturgeon, the Court will limit [Landlord] to $35,000 for the pretrial
          and trial-related fees incurred . . . ."

       The superior court also awarded Landlord additional attorney fees of $12,000 for

posttrial work by Slater (out of $12,501 requested), $31,474 for fees incurred by

Landlord's appellate counsel, and $38,002 for fees incurred by Landlord's current trial

counsel, resulting in a total attorney fee award of $116,476 and costs of $7,558.97.

       Landlord timely appealed the superior court's order, but limited her appeal to the

amount awarded for Slater's fees covering pretrial and trial services ($35,000) and some

posttrial work ($12,000).

                                      DISCUSSION

       Except as provided for by statute, compensation for attorney fees is left to the

agreement of the parties. (Code Civ. Proc., § 1021.) Civil Code section 1717 provides

that reasonable attorney fees authorized by contract shall be awarded to the prevailing

                                            11
party as "fixed by the court." Here, it is undisputed that the superior court awarded fees

under Civil Code section 1717 because the fees were authorized by the lease.

       We review an order granting or denying attorney fees for abuse of discretion.

(PLCM Group, Inc. v. Drexler (2000) 22 Cal.4th 1084, 1094-1095 (PLCM); Graciano v.

Robinson Ford Sales, Inc. (2006) 144 Cal.App.4th 140, 148 (Graciano).) " 'Because the

"experienced trial judge is the best judge of the value of professional services rendered in

his court," we will not disturb the trial court's decision unless convinced that it is clearly

wrong, meaning that it is an abuse of discretion. [Citations.] However, " '[t]he scope of

discretion always resides in the particular law being applied, i.e., in the "legal principles

governing the subject of [the] action. . . ." Action that transgresses the confines of the

applicable principles of law is outside the scope of discretion and we call such action an

"abuse" of discretion.' " [Citations.] When the record is unclear whether the trial court's

award of attorney fees is consistent with the applicable legal principles, we may reverse

the award and remand the case to the trial court for further consideration and

amplification of its reasoning.' " (Id. at pp. 148-149, quoting In re Vitamin Cases (2003)

110 Cal.App.4th 1041, 1052; see also Nichols v. City of Taft (2007) 155 Cal.App.4th

1233, 1239-1240; Horsford v. Board of Trustees of California State University (2005)

132 Cal.App.4th 359, 393.)

       To determine the amount of reasonable attorney fees to award to a prevailing party

under Civil Code section 1717, a trial court must begin with the "lodestar," or the number

of hours reasonably expended multiplied by the reasonable hourly rate. (PLCM, supra,

22 Cal.4th at p. 1095.) " 'California courts have consistently held that a computation of

                                              12
time spent on a case and the reasonable value of that time is fundamental to a

determination of an appropriate attorneys' fee award.' [Citation.]" (Ibid.) In determining

a reasonable compensation, trial courts must carefully review attorney documentation of

hours expended; "padding" in the form of inefficient or duplicative efforts is not subject

to compensation. (Ketchum v. Moses (2001) 24 Cal.4th 1122, 1131-1132 (Ketchum); see

also Christian Research Institute v. Alnor (2008) 165 Cal.App.4th 1315, 1321 (Christian

Research).)

       Our high court made clear that, after determining the lodestar, a court may then

adjust the basic lodestar fee based on different factors to fix a fee at the fair market value

for the particular action. (Ketchum, supra, 24 Cal.4th at pp. 1132, 1134.) This

adjustment as it applies to contractual attorney fee awards was explained in PLCM:

" '[Civil Code] section 1717 provides for the payment of a "reasonable" fee. After the

trial court has performed the calculations [of the lodestar], it shall consider whether the

total award so calculated under all of the circumstances of the case is more than a

reasonable amount and, if so, shall reduce the [Civil Code] section 1717 award so that it

is a reasonable figure.' " (PLCM, supra, 22 Cal.4th at pp. 1095-1096, quoting Sternwest

Corp. v. Ash (1986) 183 Cal.App.3d 74, 77.) The lodestar may be adjusted by the court

based on factors "including the nature of the litigation, its difficulty, the amount involved,

the skill required in its handling, the skill employed, the attention given, the success or

failure, and other circumstances in the case." (PLCM, supra, at p. 1096; see also

Graciano, supra, 144 Cal.App.4th at p. 154, quoting Ketchum, supra, 24 Cal.4th at

p. 1132 [lodestar may be adjusted by " 'the novelty and difficulty of the questions

                                              13
involved, . . . the skill displayed in presenting them, . . . the extent to which the nature of

the litigation precluded other employment by the attorneys, [and] the contingent nature of

the fee award.' "].) In exercising its discretion, the trial court must not intertwine

considerations relevant to the determination of the lodestar amount with factors relevant

to whether the lodestar should be adjusted. (Northwest Energetic Services, LLC v.

California Franchise Tax Bd. (2008) 159 Cal.App.4th 841, 879.)

       The lodestar is the primary means by which a trial court determines an objectively

reasonable amount of fees to award. (See Ketchum, supra, 24 Cal.4th at p. 1134; see also

Press v. Lucky Stores, Inc. (1983) 34 Cal.3d 311, 324 [The "lodestar adjustment method

of calculating attorney fees . . . is designed expressly for the purposes of maintaining

objectivity."].) However, a moving party seeking to recover its attorney fees under Civil

Code section 1717 bears the burden of establishing the reasonableness of the fees

claimed. (Civic Western Corp. v. Zila Industries, Inc. (1977) 66 Cal.App.3d 1, 16.)

       Here, Landlord's primary argument is that the trial court erroneously failed to

follow the lodestar method of calculating a reasonable attorney fee award.3 More

specifically, Landlord contends the superior court failed to calculate the reasonable

hourly rate and the reasonable number of hours expended by Landlord's counsel, which

are both essential in determining the lodestar. But a careful review of the record and


3      Landlord requests that we take judicial notice of two previous appeals (including
the opinions and the records) involving the parties here. While we are extremely familiar
with these previous appeals and their accompanying records, we decline to take judicial
notice of them for purposes of this opinion because these materials are not relevant to our
evaluation whether the superior court abused its discretion. (See Doe v. City of Los
Angeles (2007) 42 Cal.4th 531, 544, fn. 4.)
                                              14
consideration of Landlord's argument reveal her belief that the court had a duty to

provide its lodestar calculations to the parties. Indeed, during oral argument, Landlord's

counsel made it abundantly clear that he believed the superior court was required to

provide its lodestar calculations in its tentative ruling or otherwise explain its calculations

at the hearing. In other words, Landlord's position appears to be that the superior court

must "show its work" in calculating the reasonable fees awarded to a prevailing party

under Civil Code section 1717.

       Landlord, however, fails to provide any authority to support her position. Nor did

we uncover any through our independent research. To the contrary, our high court has

held that a trial court need not produce a statement of decision in support of its attorney

fee award. (Ketchum, supra, 24 Cal.4th at p. 1140.) And, " ' "[a]ll intendments and

presumptions are indulged to support [the judgment] on matters as to which the record is

silent, and error must be affirmatively shown." ' " (Ibid.)

       Here, we have the benefit of a good record on which to evaluate Landlord's claim.

Landlord concedes that the parties filed "detailed submissions" that "would have

provided a basis for the [superior] court to have made a reasoned decision for attorney

fees." Landlord only challenges the attorney fee award for Slater's services. In their

moving papers, Landlord asked for $158,240 in attorney fees for these services. Thus,

Landlord asked the superior court to set the lodestar amount at $158,240 and then adjust

that amount up for certain factors. (See PLCM, supra, 22 Cal.4th at p. 1096.)

       In opposing Landlord's motion, Lessees challenged some of the billings, but also

argued that the Landlord's request for fees for Slater's pretrial and trial work was severely

                                              15
inflated considering Landlord's previous argument that Lessees' counsel should have only

billed $27,045 for litigating the matter.

       Here, the superior court stated that it considered evidence presented by the parties

regarding the hours billed throughout the litigation, including pretrial, trial, posttrial, and

appeal. It is the trial court's role to examine the evidence and we presume the trial court

performed its duty. (Christian Research, supra, 165 Cal.App.4th 1315, 1324.) The

superior court separated the fees billed by Slater into two categories. The first consisted

of pretrial and trial work amounting to a claimed $145,739 in fees. The second consisted

of posttrial work amounting to a claimed $12,501 in fees. For the first category, the

superior court deferred to the trial court's determination, which was based on the

Landlord's own arguments regarding what should have been billed for a "one day bench

trial." The superior court thus adjusted the lodestar of $145,739 to $35,000, but provided

Landlord an opportunity to justify the large disparity between what she previously stated

was appropriate for the one-day bench trial and what her counsel billed for that same

trial. Landlord refused to provide any justification whatsoever.

       Landlord's unwillingness to explain why Slater's billings were more than the

amount she characterized as "astounding" (among other more colorful descriptions) is

puzzling. In opposing Landlord's motion for attorney fees, Lessees raised the issue of the

fees' reasonableness in light of the Landlord's opposition to the Lessees' previous motion

for attorney fees, but Landlord did not address that argument whatsoever. The superior

court gave Landlord ample opportunity to discuss the reasonableness of Slater's fees at

oral argument, but Landlord eschewed delving into that topic. Instead, Landlord focused

                                              16
on the court's failure to provide its lodestar calculations. Perhaps, Landlord could not

provide an adequate explanation against the backdrop of her stinging tirade challenging

Lessees' counsel's fees for a one-day bench trial, which were less than what Landlord

requested here.

         Landlord's failure to provide any justification for Slater's fees beyond merely

submitting copies of the billings limited the superior court's ability to evaluate the

reasonableness of the requested fees. Similarly, this omission also limits our ability to

evaluate the superior court's use of discretion in determining the reasonable amount of

attorney fees.4 In the end, we are left without a reason why Slater's counsel's fees

surpassed the "shocking and disgusting" total Lessees previously requested. Simply put,

Landlord failed to establish Slater's pretrial and trial fees were reasonable although it was

her burden to do so. (See Civic Western Corp. v. Zila Industries, Inc., supra, 66

Cal.App.3d at p. 16.)

         Where the trial court severely cuts the number of compensable hours in a fee

award, we infer the court determined the request was inflated. (Christian Research,

supra, 165 Cal.App.4th at p. 1323.) Here, the superior court obviously determined

Slater's fees were overstated. Based on the record, we are satisfied the superior court was

well within its discretion to reduce the lodestar. (See PLCM, supra, 22 Cal.4th at p.

1096.)



4      During oral argument here, the court asked Landlord's counsel multiple times to
explain the reasonableness of Slater's fees. Landlord's counsel steadfastly refused to
answer the court's questions on this issue.
                                              17
       In addition, the superior court only significantly reduced the lodestar as to Slater's

pretrial and trial work. For Slater's posttrial work, the superior court awarded $12,000

out of a requested $12,501.5 "The award was not clearly wrong; the superior court did

not abuse its discretion." (PLCM, supra, 22 Cal.4th at p. 1096.)

                                      DISPOSITION

       The order is affirmed. Lessees are awarded their costs, including attorney fees as

are appropriate under the lease for this appeal, as determined by the trial court.




                                                                   HUFFMAN, Acting P. J.

WE CONCUR:



                    McINTYRE, J.


                         IRION, J.




5      The superior court awarded Landlord substantially all the fees it requested for its
appellate counsel and its current trial counsel, deducting one dollar from the former and
50 cents from the latter. In all, the superior court awarded Landlord $116,476 in fees and
$7,558.97 in costs.
                                             18